 

 

 

exhibit 10.6.3

 

amendment to the

CINeRGY Corp. excess pension plan

 

The Cinergy Corp. Excess Pension Plan, as amended and restated effective as of
December 31, 2008, as subsequently amended (the “Plan”), is hereby amended
effective as of the close of December 31, 2012, or such other date specified
below.

(1)            Explanation of Amendment

The Plan is amended to (i) reflect the merger of the Cinergy Corp. Non-Union
Employees’ Pension Plan into the Duke Energy Retirement Cash Balance Plan, (ii)
reflect a change in the interest crediting rate, and (iii) update actuarial
factors for certain optional forms to reflect more recent mortality and interest
rate experience.

(2)            Amendment 

(a)            Section 2.9 of the Plan is amended in its entirety to read as
follows:

“2.9          “Cinergy Pension Plan” means, the following:

(a)            For purposes of Part II, (i) for periods prior to the close of
December 31, 2012 (i.e., the effective date of the merger of the Cinergy Corp.
Non-Union Employees’ Pension Plan into the Duke Energy Retirement Cash Balance
Plan), the Cinergy Corp. Non-Union Employees’ Pension Plan as in effect from
time to time, and (ii) for periods after the close of December 31, 2012, the
provisions (as such provisions are in effect from time to time) of the Duke
Energy Retirement Cash Balance Plan that apply to participants in the Cinergy
Corp. Non-Union Employees’ Pension Plan who had their benefit transferred to the
Duke Energy Retirement Cash Balance Plan.

(b)            For purposes of Part I, the Cinergy Corp. Non-Union Employees’
Pension Plan as in effect on October 3, 2004, without giving effect to
amendments adopted thereafter except that (i) the update to actuarial factors to
reflect more recent mortality and interest rate experience as provided in
paragraphs (a) and (b) of Section 2 of the Sixth Amendment to the Cinergy Corp.
Non-Union Employees’ Pension Plan shall apply and (ii) the 3.8% interest
crediting floor under the investor and cash balance programs as required by the
IRS for issuing a favorable determination letter and as provided in the
Amendment to the Cinergy Corp. Non-Union Employees Pension Plan dated April 11,
2012.”

(b)            Section 2.19 of the Plan is amended in its entirety to read as
follows:

“2.19        “Interest Factor” means the interest rate determined by the formula
(1+i), raised to the one-twelfth (1/12th) power, minus one (1), where “i” equals
the following:

(a)            For benefits accrued on or after January 1, 2013, four percent
(4%).

(b)            For benefits accrued prior to January 1, 2013, the yield on
30-year Treasury Bonds as published in the Federal Reserve Statistical Release
H.15 for the end of the third full business week of the month prior to the
beginning of the calendar quarter for which the monthly accrual is being
applied, but not more than an annual percentage rate of nine percent (9%) and
not less than an annual percentage rate of four percent (4%).”

(c)            Section 4.3 of the Plan is amended in its entirety to read as
follows:

“4.3          Part A Benefit.  Each eligible Participant’s Part A Benefit shall
be determined in the same manner as a Traditional Program Benefit, but only with
respect to the eligible Participant’s Part A – Prior Benefit as provided under
the Cinergy Pension Plan (and which is described in Article 28 of the Cinergy
Pension Plan as in effect as of December 31, 2012).”

 

IN WITNESS WHEREOF, Duke Energy Corporation has caused this Amendment to be
executed effective as of the date specified below.

DUKE ENERGY CORPORATION

 

By:            /s/ JENNIFER L. WEBER____________________

Title:         Executive Vice President and

Chief Human Resources Officer

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date:        December 26, 2012

 

 

 

--------------------------------------------------------------------------------

 